DETAILED ACTION
This action is in response to the Applicant Response filed 25 May 2022 for application 15/975,280 filed 09 May 2018.
Claims 10-16, 18-19, 21-23, 25, 28-33, 35 are currently amended.
Claims 1-9 are cancelled.
Claims 10-35 are pending.
Claims 10-35 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments regarding the objections to the claims have been fully considered and, in light of the amendments to the claims, are persuasive. 

Applicant’s arguments regarding the 35 U.S.C. 112(b) rejections of claims 12-18, 22-27, 29-32 have been fully considered and, in light of the amendments to the claims, are persuasive. The existing 35 U.S.C. 112(b) rejections of claims 12-18, 22-27, 29-32 have been withdrawn.

Applicant’s arguments regarding the 35 U.S.C. 101 rejection of claim 10 have been fully considered but are not persuasive.
With respect to applicant’s arguments regarding Step 2A Prong One, Examiner respectfully disagrees. While the steps are carried out by a L-DNN in a real-time operating machine using input from a sensor, as will be discussed in more detail below, these are simply additional elements that do not integrate the abstract idea into a practical application and that are not sufficient to amount to significantly more than the judicial exception. The limitations simply provide mental processes to perform the method. Nothing in the limitations precludes the steps from being performed in the mind. For example:
Predicting a first action encompasses generating an action given an observation
Determining a mismatch encompasses comparing two values
Triggering a fast learning mode encompasses classifying a datum
Modifying weights encompasses changing a value
Consolidating the weights encompasses combining values
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea.
With respect to applicant’s arguments regarding Step 2A Prong Two, Examiner respectfully disagrees. While the claim language does provide for additional elements, the additional elements of a Lifelong Learning Deep Neural Network (L-DNN) including a slow-learning subsystem and a fast-learning subsystem, a real-time operating machine and a sensor are simply elements recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic components (MPEP 2106.05(b)). Moreover, the Lifelong Learning Deep Neural Network (L-DNN) including a slow-learning subsystem and a fast-learning subsystem is recited at a high-level of generality such that it amounts to no more than indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
With respect to applicant’s arguments regarding Step 2B, Examiner respectfully disagrees. As noted above, the Lifelong Learning Deep Neural Network (L-DNN) including a slow-learning subsystem and a fast-learning subsystem, the real-time operating machine and the sensor are simply elements recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic components (MPEP 2106.05(b)) and/or amounts to no more than indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)). There is no language in the claim or evidence in the specification that these specific additional elements improve training. For example, better training speed and accuracy could be caused by using less training examples that better represent the desired outcome. Mere instructions to apply an exception using generic computer instructions and/or a field of use or technological environment in which to apply the judicial exception do not provide an inventive concept, and, therefore, the claim is not patent eligible.
With respect to applicant’s arguments regarding a technical improvement by consolidating weights, Examiner respectfully disagrees. Consolidating weights to reduce a memory footprint is simply a design choice to optimize a resource. Design choices, such as consolidating/pruning weights, initial parameter choices, hyperparameter choices, network size, kernel size, training dataset size, etc., used to optimize any number of resources, such as processing/computation speed/power, memory usage, bandwidth, latency, etc., do not provide technical improvements to either the resource or the technical field. While certain design choices provide optimizations which may improve practicality and/or efficiency, these optimizations in no way represent an improvement to the technology itself. 
Therefore, the 35 U.S.C. 101 rejection of claim 10 is maintained.

Applicant’s arguments regarding the 35 U.S.C. 101 rejections of claims 12-18 have been fully considered and, in light of the amendments to the claims, are persuasive. The 35 U.S.C. 101 rejections of claims 12-18 have been withdrawn. 
Applicant’s arguments regarding the 35 U.S.C. 101 rejections of claims 19-21 have been fully considered but are not persuasive.
With respect to applicant’s arguments regarding Step 2A Prong One, Examiner respectfully disagrees. While the steps are carried out by a neural network running on a real-time operating machine, as will be discussed in more detail below, these are simply additional elements that do not integrate the abstract idea into a practical application and that are not sufficient to amount to significantly more than the judicial exception. The limitations simply provide mental processes to perform the method. Nothing in the limitations precludes the steps from being performed in the mind. For example:
Determining confidence levels encompasses generating an output likelihood
Performing a comparison encompasses comparing two values
Determining that an object is not in a category encompasses classifying a datum by comparison
Classifying the object encompasses creating a new category
Determining that no confidence level exceeds a threshold encompasses comparing values
Setting the threshold encompassing selecting a value
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea.
With respect to applicant’s arguments regarding Step 2A Prong Two, Examiner respectfully disagrees. While the claim language does provide for additional elements, the additional elements of a neural network and a real-time operating machine are simply elements recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic components (MPEP 2106.05(b)). Moreover, the neural network is recited at a high-level of generality such that it amounts to no more than indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
With respect to applicant’s arguments regarding Step 2B, Examiner respectfully disagrees. As noted above, the neural network and the real-time operating machine are simply elements recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic components (MPEP 2106.05(b)) and/or amounts to no more than indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)). Creating an “unknown” category in which to classify data that does not fall in any other recognized category does not provide an additional element sufficient to amount to significantly more. It is still simply classifying a data point which is still performance of the limitation in the mind. Mere instructions to apply an exception using generic computer instructions and/or a field of use or technological environment in which to apply the judicial exception do not provide an inventive concept, and, therefore, the claim is not patent eligible.
Therefore, the 35 U.S.C. 101 rejections of claim 19-21 is maintained.

Applicant’s arguments regarding the 35 U.S.C. 101 rejections of claims 22-27 have been fully considered but are not persuasive.
With respect to applicant’s arguments regarding Step 2A Prong One, Examiner respectfully disagrees. While the steps are carried out by a processor that executes a pre-trained DNN with a stack of convolutional layers and a classifier, as will be discussed in more detail below, these are simply additional elements that do not integrate the abstract idea into a practical application and that are not sufficient to amount to significantly more than the judicial exception. The limitations simply provide mental processes to perform the method. Nothing in the limitations precludes the steps from being performed in the mind. For example:
Extract features encompasses identifying object attributes
Generate an output encompasses creating convolutional outputs (could also qualify as mathematical process)
Determine activation encompasses reviewing output values
Determine a distribution encompasses reviewing output values
Compare the distribution encompasses comparing values
Classify the object encompassing categorizing data [two instances]
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea.
With respect to applicant’s arguments regarding Step 2A Prong Two, Examiner respectfully disagrees. While the claim language does provide for additional elements, the additional elements of a sensor, at least one processor operably coupled to the sensor, pre-trained DNN including a stack of convolutional layers, one-shot learning classifier operating in real-time are simply elements recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic components (MPEP 2106.05(b)). Moreover, the pre-trained DNN including a stack of convolutional layers and the one-shot learning classifier operating in real-time are recited at a high-level of generality such that it amounts to no more than indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
With respect to applicant’s arguments regarding Step 2B, Examiner respectfully disagrees. As noted above, the sensor, the at least one processor operably coupled to the sensor, the pre-trained DNN including a stack of convolutional layers, and the one-shot learning classifier operating in real-time are simply elements recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic components (MPEP 2106.05(b)) and/or amounts to no more than indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)). Creating an “unknown” category in which to classify data that does not fall in any other recognized category does not provide an additional element sufficient to amount to significantly more. It is still simply classifying a data point which is still performance of the limitation in the mind. Mere instructions to apply an exception using generic computer instructions and/or a field of use or technological environment in which to apply the judicial exception do not provide an inventive concept, and, therefore, the claim is not patent eligible.
Therefore, the 35 U.S.C. 101 rejections of claim 22-27 is maintained.

Applicant’s arguments regarding the 35 U.S.C. 101 rejections of claims 28-32 have been fully considered but are not persuasive.
With respect to applicant’s arguments regarding Step 2A Prong One, Examiner respectfully disagrees. While the steps are carried out by a processor that executes a convolutional DNN and a classifier, as will be discussed in more detail below, these are simply additional elements that do not integrate the abstract idea into a practical application and that are not sufficient to amount to significantly more than the judicial exception. The limitations simply provide mental processes to perform the method. Nothing in the limitations precludes the steps from being performed in the mind. For example:
Extract features encompasses identifying object attributes
Classify objects encompasses categorizing data
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea.
With respect to applicant’s arguments regarding Step 2A Prong Two, Examiner respectfully disagrees. While the claim language does provide for additional elements, the additional elements of at least one processor, a convolutional DNN and a classifier are simply elements recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic components (MPEP 2106.05(b)). Moreover, the convolutional DNN and the classifier are recited at a high-level of generality such that it amounts to no more than indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
With respect to applicant’s arguments regarding Step 2B, Examiner respectfully disagrees. As noted above, the at least one processor, the convolutional DNN and the classifier are simply elements recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic components (MPEP 2106.05(b)) and/or amounts to no more than indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)). Creating an “unknown” category in which to classify data that does not fall in any other recognized category does not provide an additional element sufficient to amount to significantly more. It is still simply classifying a data point which is still performance of the limitation in the mind. Mere instructions to apply an exception using generic computer instructions and/or a field of use or technological environment in which to apply the judicial exception do not provide an inventive concept, and, therefore, the claim is not patent eligible.
Therefore, the 35 U.S.C. 101 rejections of claim 28-32 is maintained.

Applicant’s arguments regarding the 35 U.S.C. 102 rejection of claim 10 and the 35 U.S.C 103 rejection of claim 11 have been fully considered but are not persuasive.
It is noted while the Examiner may appreciate differences between the applied art and features described in the originally filed specification, any such features must be explicitly recited in the claims themselves and/or definitively and comprehensively defined in the specification in order to be considered and impact BRI of the metes and bounds of the claim terms. Applicant is respectfully reminded that during examination, the BRI of the claim terms consistent with the specification applies, and thus, the applicant is encouraged to amend the claims or point to portion(s) of the originally filed specification that prevent the BRI interpretation of the claim terms (MPEP 2173.01) enabling correspondence to the applied art.
Applicant argues that Lee does not teach the amended limitations of claim 10, particularly the following: 
… the fast learning mode modifying the weights of the fast-learning subsystem based on the observation without changing the previously determined weights of the slow-learning system and consolidating the weights of the fast-learning subsystem to restrict a memory footprint by the fast learning subsystem.
Specifically, applicant argues that Lee does not teach modifying the fast-learning subsystem weights without changing the slow-learning subsystem weights. Applicant further argues that Lee is silent regarding consolidating the weights of the fast-learning subsystem.
With respect to applicant’s arguments, Examiner respectfully disagrees. First, Lee teaches updating parameters, including weights, of the shallow kernel network for a target based on a mismatch of the target and the observation (Lee, section 3). Further, as noted by applicant, Lee teaches not updating the deep network when new data arrives (Applicant’s Remark, dated 05/25/2022, p. 15; Lee, section 2.1). Moreover, Lee teaches consolidating the weights by discarding kernels based on lowest corresponding weights (Lee, section 3.2). Therefore, Lee does, in fact, teach the fast learning mode modifying the weights of the fast-learning subsystem based on the observation without changing the previously determined weights of the slow-learning system and consolidating the weights of the fast-learning subsystem to restrict a memory footprint by the fast learning subsystem.
Therefore, claim 10 is rejected under 35 U.S.C. 102 as anticipated by Lee. The rejection of claim 10 applies to all dependent claims which are dependent on claim 10, including claim 11 which is rejected under 35 U.S.C. 103 as unpatentable over Lee in view of Schmidhuber.

Applicant’s arguments regarding the 35 U.S.C. 102 rejections of claims 12-13, 16-18 and the 35 U.S.C 103 rejections of claims 14-15 have been fully considered but are not persuasive.
It is noted while the Examiner may appreciate differences between the applied art and features described in the originally filed specification, any such features must be explicitly recited in the claims themselves and/or definitively and comprehensively defined in the specification in order to be considered and impact BRI of the metes and bounds of the claim terms. Applicant is respectfully reminded that during examination, the BRI of the claim terms consistent with the specification applies, and thus, the applicant is encouraged to amend the claims or point to portion(s) of the originally filed specification that prevent the BRI interpretation of the claim terms (MPEP 2173.01) enabling correspondence to the applied art.
Applicant argues that Julian does not teach the amended limitations of claim 12, particularly the following: 
… learning, by a fast-learning subsystem of a first real-time operating machine in the plurality of real-time operating machines, at least one new object, wherein learning comprises generating a representation of the least one new object for use by the fast-learning subsystem of the first real-time operating machine and updating weights of the fast-learning subsystem to reflect the representation; 
transmitting, via a communications channel, the weights of the fast-learning subsystem from the first real-time operating machine to a server; 
forming, at the server, an updated weight matrix for the fast-learning subsystems of the plurality of real-time operating machines based at least in part on the weights of the fast-learning subsystem from the first real-time operating machine …
Specifically, applicant argues that in claim 12 the first operating machine learns on its own by updating its own weights then sends the updated weights to the server for combination with other operating machine updates, but argues that Julian does not update the weights locally and instead only applies updated models from the server.
With respect to applicant’s arguments, Examiner respectfully disagrees. First, Julian teaches each user device [real-time operating machine] operating a model comprising a neural network feature extractor [slow-learning] and a classifier [feast-learning], wherein the neural network has a corresponding weight matrix (Julian, ¶¶0078, 0081, 0129-0132, Fig. 10). Julian further teaches local devices generating local model updates based on identifying/labeling new object (Julian, ¶¶0103-0104) by extracting features [representation] for use by the classifier [fast-learning] (Julian, ¶¶0129-0130). Julian goes on to teach that each local device generates local weight updates and sends the local updates to the server where they are combined to form an updated model (Julian, ¶0081). Figure 9 of Julian clearly demonstrates the steps noted above.
As can be seen in Figure 9 below, User 1 [first real-time operating machine] uses the original model, W0, for recognition [generating representation] and learning local updated weights, ΔW0_1, on pictures from User 1 [new object] (906). The local weights from User 1 are sent to server and combined with weights from user 2 [plurality of operating machines] (910-912) wherein the updated model W1 is sent to User 2 [second real-time operating machine] (916-920). Therefore Julian does, in fact, teach learning, by a fast-learning subsystem of a first real-time operating machine in the plurality of real-time operating machines, at least one new object, wherein learning comprises generating a representation of the least one new object for use by the fast-learning subsystem of the first real-time operating machine and updating weights of the fast-learning subsystem to reflect the representation; transmitting, via a communications channel, the weights of the fast-learning subsystem from the first real-time operating machine to a server; and forming, at the server, an updated weight matrix for the fast-learning subsystems of the plurality of real-time operating machines based at least in part on the weights of the fast-learning subsystem from the first real-time operating machine.

    PNG
    media_image1.png
    754
    734
    media_image1.png
    Greyscale

Therefore, claim 12 is rejected under 35 U.S.C. 102 as anticipated by Julian. The rejection of claim 12 applies to all dependent claims which are dependent on claim 12, including claims 13, 16-18 which are also rejected as anticipated by Julian and claims 14-15 which are rejected under 35 U.S.C. 103 as unpatentable over Julian in view of Carpenter.

Applicant's arguments regarding the 35 U.S.C. 102 rejections of claims 19-20 and the 35 U.S.C. 103 rejections of claims 21-27 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejections.

Applicant’s arguments regarding the 35 U.S.C. 102 rejection of claim 28 and the 35 U.S.C 103 rejections of claim 29-32 have been fully considered but are not persuasive.
It is noted while the Examiner may appreciate differences between the applied art and features described in the originally filed specification, any such features must be explicitly recited in the claims themselves and/or definitively and comprehensively defined in the specification in order to be considered and impact BRI of the metes and bounds of the claim terms. Applicant is respectfully reminded that during examination, the BRI of the claim terms consistent with the specification applies, and thus, the applicant is encouraged to amend the claims or point to portion(s) of the originally filed specification that prevent the BRI interpretation of the claim terms (MPEP 2173.01) enabling correspondence to the applied art.
Applicant argues that Lee does not teach the amended limitations of claim 28, particularly the following: 
… wherein classifying the previously unseen and unlabeled objects in the “Nothing I Know” category affects a recognition mode of the classifier and a learning mode of the classifier without changing the convolutional deep neural network.
Specifically, applicant argues that the addition of “without changing the convolutional deep neural network” is in direct contrast with the previous mapping of Lee’s addition of a new feature deep network.
With respect to applicant’s arguments, Examiner respectfully disagrees. While Examiner’s agrees that this amendment is in contrast to the addition a new feature deep network, Examiner notes that the new interpretation based on the change of scope caused by the amendment is still taught by Lee. Examiner first notes the because the classifier classifies and learns on every data point, the recognition mode and the learning mode are interpreted as occurring at the same time. Further, Lee teaches that upon classifying an unknown object, the shallow network updates the parameters immediately which affects both the recognition and learning of the classifier without modifying the CNN (Lee, sections 2.1, 3). Therefore, Lee does, in fact, teach wherein classifying the previously unseen and unlabeled objects in the “Nothing I Know” category affects a recognition mode of the classifier and a learning mode of the classifier without changing the convolutional deep neural network.
Therefore, claim 28 is rejected under 35 U.S.C. 102 as anticipated by Lee. The rejection of claim 28 applies to all dependent claims which are dependent on claim 28, including claim 29 which is rejected under 35 U.S.C. 103 as unpatentable over Lee in view of Carpenter and claims 30-32 which are rejected as unpatentable over Lee in view of Bendale.

Applicant’s arguments regarding the 35 U.S.C 103 rejections of claim 33-35 have been fully considered but are not persuasive.
It is noted while the Examiner may appreciate differences between the applied art and features described in the originally filed specification, any such features must be explicitly recited in the claims themselves and/or definitively and comprehensively defined in the specification in order to be considered and impact BRI of the metes and bounds of the claim terms. Applicant is respectfully reminded that during examination, the BRI of the claim terms consistent with the specification applies, and thus, the applicant is encouraged to amend the claims or point to portion(s) of the originally filed specification that prevent the BRI interpretation of the claim terms (MPEP 2173.01) enabling correspondence to the applied art.
Applicant argues that the cited references do not teach the limitations of claim 33, particularly the following:
… determining a label for the structure based on the features; 
transmitting the label to a user; 
receiving an input from the user indicating whether the label is satisfactory …
Specifically, applicant argues that Papadopoulos is silent on generating a label and sending the label to the user for verification, because Papadopoulos teaches generating and verifying bounding boxes indicating location of the object and not classifications of the object.
With respect to applicant’s arguments, Examiner respectfully disagrees. First, Examiner notes that a label is anything that identifies an object and is not limited to classification of an object type. Further, Examiner notes that there is no language in the claim that restricts the labeling of the object to a classification instead of a location of the object in the image. Given that the label can be any type of information that identifies the object in the image, Papadopoulos teaches, as noted by applicant (Applicant’s Remarks, dated 05/25/2022, p. 21), generating a bounding box label of the location of the structure in the image (Papadopoulos, section 3), wherein the label is sent to a user for verification (Papadopoulos, section 3.1) and the user provides a yes/no response to indicate whether or not the bounding box label is satisfactory (Papadopoulos, section 3.1). Therefore, the cited references do, in fact, teach determining a label for the structure based on the features; transmitting the label to a user; and receiving an input from the user indicating whether the label is satisfactory.
Therefore, claim 33 is rejected under 35 U.S.C. 103 as unpatentable over Attari in view of Papadopoulos. The rejection of claim 33 applies to all dependent claims which are dependent on claim 33, including claims 34-35 which are also rejected as unpatentable over Attari in view of Papadopoulos.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10 and 19-32 are rejected under 35 U.S.C. 101, because the claims are directed to an abstract idea, and because the claim elements, whether considered individually or in combination, do not amount to significantly more than the abstract idea, see Alice Corporation Pty. Ltd. V. CLS Bank International et al., 573 US 208 (2014).

Regarding claim 10, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 10 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method of implementing a Lifelong Learning Deep Neural Network (L-DNN).
The limitation of predicting ... a first action for the real-time operating machine based on (i) an observation ... of an environment of the real-time operating machine (ii) weights of the fast-learning subsystem and (iii) features extracted from the observation by the slow learning subsystem, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "predicting" in the context of this claim encompasses the user simply implementing a network given observation data to generate an output.
The limitation of determining ... a mismatch between an expectation and a perception of the real-time operating machine on the observation, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "determining" in the context of this claim encompasses the user simply comparing two data values.
The limitation of in response to the mismatch, triggering a fast learning mode ..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "triggering" in the context of this claim encompasses the user simply classifying the data.
The limitation of the fast learning mode modifying weights of the fast learning subsystem based on the observation without changing the previously determined weights of the slow-learning subsystem …, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "modifying" in the context of this claim encompasses the user simply changing a value when the value does not match another data value.
The limitation of consolidating the weights of the fast-learning subsystem to restrict a memory footprint by the fast-learning subsystem, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "consolidating" in the context of this claim encompasses the user simply combining values.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s) – Lifelong Learning Deep Neural Network (L-DNN) including a slow-learning subsystem and a fast learning subsystem, real-time operating machine, sensor. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a Lifelong Learning Deep Neural Network (L-DNN) including a slow-learning subsystem and a fast learning subsystem, a real-time operating machine and a sensor amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Mere instructions to apply an exception using generic computer instructions do not provide an inventive concept, and, therefore, the claim is not patent eligible.
Regarding claim 19, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 19 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method of classifying an object with a neural network running on a real-time operating machine and trained to recognize objects in a plurality of categories.
The limitation of determining ... a plurality of confidence levels, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "determining" in the context of this claim encompasses the user simply implementing a network to generate an output. As part of this mental process, the claim limitation provides additional information regarding the confidence levels. This merely provides more descriptive information about the data.
The limitation of performing a comparison of the plurality of confidence levels to a dynamic threshold based at least in part on a number of categories in the plurality of categories, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "performing" in the context of this claim encompasses the user simply comparing data values.
The limitation of determining that the object does not fall into any of the plurality of categories based on the comparison, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "determining" in the context of this claim encompasses the user simply comparing data values and observing no matches.
The limitation of in response to determining that the object does not fall into any of the plurality of categories, classifying the object as falling into a category which the neural network has not been trained to recognize, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "classifying" in the context of this claim encompasses the user simply grouping an object into a new group.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s) – neural network, real-time operating machine. This additional element is recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim recites presenting an object to the neural network, which is simply providing input recited at a high level of generality. This is nothing more than insignificant extra-solution activity (MPEP 2106.05(g)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a neural network, a real-time operating machine and providing input data amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)) and insignificant extra-solution activity (MPEP 2106.05(g)), wherein the insignificant extra-solution activity is the well-understood routine and conventional activities of retrieving or transmitting data (MPEP 2016.05(d)). Mere instructions to apply an exception using generic computer instructions and insignificant extra-solution activity do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 20, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 20 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method of classifying an object with a neural network running on a real-time operating machine and trained to recognize objects in a plurality of categories.
The limitation of determining that no confidence level in the plurality of confidence levels exceeds the threshold, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "determining" in the context of this claim encompasses the user simply comparing data values and observing no matches.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract ideas into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract ideas. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not recite any additional elements which provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 21, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 21 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method of classifying an object with a neural network running on a real-time operating machine and trained to recognize objects in a plurality of categories.
The limitation of setting the threshold to be greater than an average of the plurality of confidence levels to distinguish clearly winning confidence levels, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "setting" in the context of this claim encompasses the user simply comparing data values to determine a threshold value.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract ideas into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract ideas. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not recite any additional elements which provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 22, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 22 is directed to an apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites an apparatus.
The limitation of extract features of the object from the data stream, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "extract" in the context of this claim encompasses the user simply identifying object attributes.
The limitation of generate a convolutional output based on the extracted features, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "generate" in the context of this claim encompasses the user simply creating outputs using a pre-trained model.
The limitation of determine activations across a plurality of categories of known objects in the one-shot learning classifier based on the convolutional output, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "determine" in the context of this claim encompasses the user simply reviewing outputs.
The limitation of determine a distribution of the activations, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "determining" in the context of this claim encompasses the user simply reviewing outputs.
The limitation of compare the distribution of the activations to a threshold based at least in part on a number of the plurality of categories and a number of category nodes of the one-shot learning classifier, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "compare" in the context of this claim encompasses the user simply comparing results to a threshold.
The limitation of in response to determining that the distribution indicates that no activation is a single winning activation, classify the object as belonging to a first category in the plurality of categories, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "classify" in the context of this claim encompasses the user simply categorizing data based on the output. As part of this mental process, the claim limitation provides additional information regarding the selected category. This merely provides more descriptive information about the data.
The limitation of in response to determining a winning activation based on the distribution, classify the object as belonging to a second category in the plurality of categories, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "classify" in the context of this claim encompasses the user simply categorizing data based on the output. As part of this mental process, the claim limitation provides additional information regarding the selected category. This merely provides more descriptive information about the data.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s) – sensor, at least one processor operably coupled to the sensor, pre-trained deep neural network including a stack of convolutional layers, one-shot learning classifier operating in real-time. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim recites collect a data stream representing an object in the environment, which is simply collecting data recited at a high level of generality. This is nothing more than insignificant extra-solution activity (MPEP 2106.05(g)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a sensor, at least one processor operable coupled to the sensor, a pre-trained deep neural network including a stack of convolutional layers, a one-shot learning classifier operating in real-time and collecting data amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)) and insignificant extra-solution activity (MPEP 2106.05(g)), wherein the insignificant extra-solution activity is the well-understood routine and conventional activities of retrieving or transmitting data over a network (MPEP 2016.05(d)). Mere instructions to apply an exception using generic computer instructions and insignificant extra-solution activity do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 23, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 23 is directed to an apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites an apparatus. The Step 2A Prong One Analysis for claim 22 is applicable here since claim 23 carries out the apparatus of claim 22 but for the recitation of additional element(s) of wherein the one-shot classifier classifies the object as belonging to the first category such that a recognition mode and a learning mode of the one-shot classifier are affected. 
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional information regarding the one-shot classifier, and this element does not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, this additional element does not integrate the abstract ideas into a practical application because it does not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of additional information regarding the one-shot classifier does not apply the exception in a meaningful way (MPEP 2106.05(e)). Not applying the exception in a meaningful way does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 24, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 24 is directed to an apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites an apparatus. The Step 2A Prong One Analysis for claim 22 is applicable here since claim 24 carries out the apparatus of claim 23 but for the recitation of additional element(s) of wherein each of the activations is based on at least one of a dot product or a Euclidean distance. 
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional information regarding the activations, and this element does not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, this additional element does not integrate the abstract ideas into a practical application because it does not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of additional information regarding the activations does not apply the exception in a meaningful way (MPEP 2106.05(e)). Not applying the exception in a meaningful way does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 25, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 25 is directed to an apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites an apparatus. The Step 2A Prong One Analysis for claim 22 is applicable here since claim 25 carries out the apparatus of claim 22 but for the recitation of additional element(s) of wherein the one-shot learning classifier is configured to determine the winning activation based on a dynamic threshold based at least in part on a number of categories in the plurality of categories.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional information regarding the one-shot classifier, and this element does not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, this additional element does not integrate the abstract ideas into a practical application because it does not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of additional information regarding the one-shot classifier does not apply the exception in a meaningful way (MPEP 2106.05(e)). Not applying the exception in a meaningful way does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 26, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 26 is directed to an apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites an apparatus. The Step 2A Prong One Analysis for claim 25 is applicable here since claim 26 carries out the apparatus of claim 25 but for the recitation of additional element(s) of wherein the threshold is greater than an average of the activations.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional information regarding the threshold, and this element does not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, this additional element does not integrate the abstract ideas into a practical application because it does not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of additional information regarding the threshold does not apply the exception in a meaningful way (MPEP 2106.05(e)). Not applying the exception in a meaningful way does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 27, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 27 is directed to an apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites an apparatus. The Step 2A Prong One Analysis for claim 26 is applicable here since claim 27 carries out the apparatus of claim 26 but for the recitation of additional element(s) of wherein the threshold is based on a number of categories that the one-shot classifier has learned and a total number of the plurality of category nodes.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional information regarding the threshold, and this element does not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, this additional element does not integrate the abstract ideas into a practical application because it does not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of additional information regarding the threshold does not apply the exception in a meaningful way (MPEP 2106.05(e)). Not applying the exception in a meaningful way does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 28, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 28 is directed to an apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites an apparatus for real-time operation on continuous sensory input data to learn objects on-the-fly.
The limitation of extract features from the continuous sensory input data, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "extract" in the context of this claim encompasses the user simply identifying data attributes.
The limitation of classify objects represented by the continuous sensory input data based on the features, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "classify" in the context of this claim encompasses the user simply categorizing data based on the attributes. As part of this mental process, the claim limitation provides additional information regarding the features and the classifier. This merely provides more descriptive information about the data.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s) – at least one processor, convolutional deep neural network, classifier. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of at least one processor, a convolutional deep neural network and a classifier amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Mere instructions to apply an exception using generic computer instructions do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 29, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 29 is directed to an apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites an apparatus. The Step 2A Prong One Analysis for claim 28 is applicable here since claim 29 carries out the apparatus of claim 28 but for the recitation of additional element(s) of wherein the classifier is an Adaptive Resonance Theory (ART) classifier.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional information regarding the classifier, and this element does not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, this additional element does not integrate the abstract ideas into a practical application because it does not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of additional information regarding the classifier does not apply the exception in a meaningful way (MPEP 2106.05(e)). Not applying the exception in a meaningful way does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 30, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 30 is directed to an apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites an apparatus. The Step 2A Prong One Analysis for claim 28 is applicable here since claim 30 carries out the apparatus of claim 28 but for the recitation of additional element(s) of wherein the "Nothing I know" category prevents the classifier from erroneously classifying the previously unseen and unlabeled objects.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional information regarding the classifier, and this element does not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, this additional element does not integrate the abstract ideas into a practical application because it does not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of additional information regarding the classifier does not apply the exception in a meaningful way (MPEP 2106.05(e)). Not applying the exception in a meaningful way does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 31, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 31 is directed to an apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites an apparatus. The Step 2A Prong One Analysis for claim 28 is applicable here since claim 31 carries out the apparatus of claim 28 but for the recitation of additional element(s) of wherein the classifier is configured to classify the previously unseen and unlabeled objects based on activations across a plurality of category nodes.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional information regarding the classifier, and this element does not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, this additional element does not integrate the abstract ideas into a practical application because it does not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of additional information regarding the classifier does not apply the exception in a meaningful way (MPEP 2106.05(e)). Not applying the exception in a meaningful way does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 32, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 33 is directed to an apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites an apparatus. The Step 2A Prong One Analysis for claim 31 is applicable here since claim 32 carries out the apparatus of claim 31 but for the recitation of additional element(s) of wherein the classifier is configured to classify the previously unseen and unlabeled objects in the "Nothing I know" category if a distribution of the activations indicates that no category is a single winning category. 
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional information regarding the classifier, and this element does not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, this additional element does not integrate the abstract ideas into a practical application because it does not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of additional information regarding the classifier does not apply the exception in a meaningful way (MPEP 2106.05(e)). Not applying the exception in a meaningful way does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10, 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (Dual-Memory Deep Learning Architectures for Lifelong Learning of Everyday Human Behaviors, hereinafter referred to as “Lee”).

Regarding claim 10 (Currently Amended), Lee teaches a method of implementing a Lifelong Learning Deep Neural Network (L-DNN) including a slow-learning subsystem and a fast-learning subsystem (Lee, section 1 – teaches a dual memory architecture [L-DNN] comprising a series of deep neural networks [slow-learning subsystem] and a shallow kernel network [fast-learning subsystem]; see also Lee, section 2.1; Lee, Fig. 2) having previously determined weights (Lee, section 2.1 – teaches generating output based on weights of shallow network [fast-learning subsystem]) in a real-time operating machine (Lee, section 1 – teaches continuous learning from data streams [real-time] of edge devices [operating machines]; see also Lee, section 4.2 – Google Glass), the method comprising: 
predicting, by the L-DNN (Lee, section 1 – teaches a dual memory architecture [L-DNN] comprising a series of deep neural networks [slow-learning subsystem] and a shallow kernel network [fast-learning subsystem]; see also Lee, section 2.1; Lee, Fig. 2), a first action for the real-time operating machine (Lee, section 1 – teaches learning [predicting] tasks for intelligent and flexible general purpose machines such as PDAs and autonomous robots;  see also, Lee, section 2-2 – teaches visual tracking using L-DNN (CNN/SVM)) based on (i) an observation, by a sensor (Lee, Abstract, Fig. 1 – teaches wearable sensors; Lee, section 1- taches sensing real world data from wearable cameras; see also Lee, section 4.2 – Google Glass), of an environment of the real-time operating machine (Lee, section 1 – teaches continuous sensing data streams non-stationary real world data [real-time] of edge devices, e.g., wearable cameras [operating machines]), (ii) weights of the fast-learning subsystem (Lee, section 2.1 – teaches generating output based on weights of shallow network [fast-learning subsystem]), and (iii) features extracted from the observation by the slow-learning subsystem (Lee, section 2.1 – teaches a deep learning subsystem to generate features used as input to the fast-learning subsystem; see also Lee, Fig. 2); 
determining, by the L-DNN, a mismatch between an expectation and a perception of the real-time operating machine based on the observation (Lee, section 3.1 – teaches mGHNs to determine mismatch between target and observation); and 
in response to the mismatch, triggering a fast learning mode by the L-DNN, the fast learning mode modifying weights of the fast-learning subsystem based on the observation (Lee, section 3 – teaches updating parameters, including weights, for target based on a mismatch of target and observation) without changing the previously determined weights of the slow-learning subsystem (Lee, section 2.1 – teaches not updating weights of deep network [slow-learning subsystem] when new data arrives) and consolidating the weights of the fast-learning subsystem to restrict a memory footprint by the fast-learning subsystem (Lee, section 3.2 – teaches consolidating the weights by discarding kernels based on lowest corresponding weights).

Regarding claim 28 (New), Lee teaches an apparatus for real-time operation on continuous sensory input data to learn objects on-the-fly (Lee, section 1 – teaches continuous sensing data streams of non-stationary real-world data [real-time] of edge devices, e.g., wearable cameras [operating machines]; Lee, section 4 – teaches object recognition), the apparatus comprising: 
at least one processor (Lee, section 1 – teaches intelligent flexible general-purpose machines such as personalized digital assistants and autonomous humanoid robots performing the DMA) executing: 
a convolutional deep neural network to extract features from the continuous sensory input data (Lee, section 2-3 – teaches deep net, which can be implemented using a CNN, to extract features from data input and pass it to the classifier); and 
a classifier operating in real-time to classify objects represented by the continuous sensory input data based on the features extracted by the convolutional deep neural network (Lee, sections 2-3 – teaches classifier receiving extracted features of the input data from the CNN), the classifier having a "Nothing I know" category to classify previously unseen and unlabeled objects based on the features extracted by the convolutional deep neural network (Lee, section 1 – teaches the classifier handling unseen classes [“Nothing I Know” category] more rapidly; Lee section 2.1 – teaches creating a new feature deep network when a specific amount of data from an unseen probability distribution is accumulated), wherein classifying the previously unseen and unlabeled objects in the "Nothing I know" category affects a recognition mode of the classifier and a learning mode of the classifier without changing the convolutional deep neural network (Lee, sections 2-3 – teaches that upon classifying an unknown object, fast memory [classifier] updated parameters of the shallow network immediately which affects recognition and learning of the classifier without modifying the CNN).

Claims 12-13, 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Julian et al. (US 2015/0324686 A1 – Distributed Model Learning, hereinafter referred to as “Julian”).

Regarding claim 12 (Currently Amended), Julian teaches a method of extracting, consolidating, and sharing knowledge among a plurality of real-time operating machines (Julian, ¶0078 – teaches distributed model where mobile devices [real-time operating machines] recognize objects in images and send information to a server for model tuning which is then resent to the mobile devices from the server), each real-time operating machine in the plurality of real-time operating machines implementing a corresponding fast-learning subsystem and a corresponding slow-learning subsystem (Julian, ¶0078 – teaches neural network model; Julian, ¶¶0129-0130 - teaches the neural network can be split into a feature extractor [slow learner] and a classifier [fast learner]; Julian, ¶0132 - teaches that the classifier can be implemented using a SVM [fast-learning subsystem]; see also Julian, Fig. 10) with a respective corresponding copy of a weight matrix (Julian, ¶0081 – teaches weight matrix for the neural network), the method comprising: 
learning, by a fast-learning subsystem (Julian, ¶¶0129-0130 - teaches the neural network can be split into a feature extractor and a classifier; Julian, ¶0132 - teaches that the classifier can be implemented using a SVM [fast-learning subsystem]; see also Julian, Fig. 10) of a first real-time operating machine in the plurality of real-time operating machines, at least one new object (Julian, ¶¶0103-0104 – teaches mobile device generating model updates based on identifying/labeling new objects), wherein learning comprises generating a representation of the least one new object for use by the fast-learning subsystem of the first real-time operating machine (Julian, ¶¶0129-0130 - teaches the neural network can be split into a feature extractor [slow-learning] and a classifier [fast-learning]; see also Julian, Fig. 10; [Features are extracted using slow-learning module to create a representation which is input for the classifier fast-learning module]) and updating weights of the fast-learning subsystem to reflect the representation (Julian, ¶¶0103-0104 – teaches mobile device generating model updates [weight updates] based on identifying/labeling new objects); 
transmitting, via a communications channel, the weights of the fast-learning subsystem from the first real-time operating machine to a server (Julian, ¶0081 - teaches server receiving updates from one or more mobile devices, computing an updated model based on a previous model and the model updates and transmitting the updated model back to the mobile devices; Julian, ¶0105 – teaches sending model weight updates from mobile device to central server; Julian, ¶0131 - teaches the central model updating the classifier by adding/subtracting labels, combining labels, extend label to multiple objects, or provide other improvements utilizing continually learned features; Julian, ¶0134 - teaches updating the classifier in the same manner as the feature extractor; see also Julian, Fig. 9 [Adding labels to the classifier means a representation of new object is sent to server]); 
forming, at the server, an updated weight matrix for the fast-learning subsystems of the plurality of real-time operating machines based at least in part on the weights of the fast-learning subsystem from the first real-time operating machine (Julian, ¶0081 - teaches server receiving updates from one or more mobile devices, computing an updated model based on a previous model and the model updates and transmitting the updated model back to the mobile devices; Julian, ¶0106 – teaches central server updating model weights using the new received updates from the mobile device; Julian, ¶0131 - teaches the central model updating the classifier by adding/subtracting labels, combining labels, extend label to multiple objects, or provide other improvements utilizing continually learned features; Julian, ¶0134 - teaches updating the classifier in the same manner as the feature extractor; see also Julian, Fig. 9); 
transmitting a copy of the updated weight matrix from the server to at least one second real-time operating machine in the plurality of real-time operating machines (Julian, ¶0081 - teaches server receiving updates from one or more mobile devices, computing an updated model based on a previous model and the model updates and transmitting information relating to the updated model [weight updates] back to the mobile devices; see also Julian, Fig. 9, ¶¶0131, 0134); and 
applying the updated weight matrix to the fast-learning subsystem of the second real-time operating machine (Julian, ¶0081 - teaches server receiving updates from one or more mobile devices, computing an updated model based on a previous model and the model updates and transmitting information relating to the updated model [weight updates] back to the mobile devices to update the mobile device model; see also Julian, Fig. 9, ¶¶0131, 0134).

Regarding claim 13 (Currently Amended), Julian teaches all of the limitations of the method of claim 12 as noted above. Julian further teaches wherein learning the at least one new object comprises: 
acquiring an image of the at least one new object with an image sensor (Julian, ¶0103 - teaches taking a picture with mobile device; Julian, ¶0131 - teaches the central model updating the classifier by adding/subtracting labels, combining labels, extend label to multiple objects, or provide other improvements utilizing continually learned features [Because labels are added, images of new objects are acquired]) operably coupled to a slow-learning subsystem of the first real-time operating machine (Julian, ¶0078 – teaches distributed model where mobile devices [real-time operating machines] recognize objects in images; Julian, ¶¶0129-0130 - teaches the neural network can be split into a feature extractor [slow-learning] and a classifier [fast-learning]; Julian, ¶0132 - teaches that the classifier can be implemented using a SVM [fast-learning subsystem]; see also Julian, Fig. 10 [Because mobile device takes picture and stores model, the slow-learning subsystem is operably coupled to the sensor]); 
extracting, via the slow-learning subsystem, features of the at least one new object from the image (Julian, ¶¶0129-0130 - teaches the neural network can be split into a feature extractor [slow-learning] and a classifier [fast-learning]; see also Julian, Fig. 10); and 
updating the weights of the fast-learning subsystem (Julian, ¶¶0103-0104 – teaches mobile device generating model updates [weight updates] based on identifying/labeling new objects) based on the extracted features (Julian, ¶¶0129-0130 - teaches the neural network can be split into a feature extractor [slow-learning] and a classifier [fast-learning]; see also Julian, Fig. 10; [Features are extracted using slow-learning module to create a representation which is input for the classifier fast-learning module]).

Regarding claim 16 (Currently Amended), Julian teaches all of the limitations of the method of claim 12 as noted above. Julian further teaches consolidating the representation of the at least one new object with a representation of at least one previously known object (Julian, ¶0131 - teaches the central model updating the classifier by adding/subtracting labels, combining labels, extend label to multiple objects).

Regarding claim 17 (Original), Julian teaches all of the limitations of the method of claim 12 as noted above. Julian further teaches wherein transmitting the representation of the at least one new object comprises: 
transmitting the representation of the at least one new object to the server via a second real-time operating machine in the plurality of real-time operating machines (Julian, ¶¶0082-0083 – teaches a device [second machine] requesting updates [representation] from another device [first machine] and transmitting the updates to the server).

Regarding claim 18 (Currently Amended), Julian teaches all of the limitations of the method of claim 12 as noted above. Julian further teaches wherein forming the updated weight matrix comprises: 
melding the weights of the fast-learning subsystem of the first real-time operating machine with weights of at least one other fast-learning subsystem from at least one other real-time operating machine in the plurality of real-time operating machines (Julian, ¶0081 - teaches server receiving updates from one or more mobile devices, computing an updated model based on a previous model and the model updates and transmitting the updated model back to the mobile devices; Julian, ¶0102 - teaches 100 million to a billion devices; Julian, ¶0106 – teaches central server updating model weights using the new received updates from the mobile device; Julian, ¶0131 - teaches the central model updating the classifier by adding/subtracting labels, combining labels, extend label to multiple objects, or provide other improvements utilizing continually learned features; Julian, ¶0134 - teaches updating the classifier in the same manner as the feature extractor; see also Julian, Fig. 9 [Because there are so many devices performing the updates and the server can combine labels, the central server combine objects from multiple devices]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Schmidhuber, Jürgen (Formal Theory of Creativity, Fun, and Intrinsic Motivation (1990-2010), hereinafter referred to as “Schmidhuber”).

Regarding claim 11 (Currently Amended), Lee teaches all of the limitations of the method of claim 10 as noted above. However, Lee does not explicitly teach determining that the real-time operating machine is offline; and in response to determining that the real-time operating machine is offline, triggering a slow learning mode, the slow learning mode modifying the previously determined weights of the slow-learning subsystem.
Schmidhuber teaches 
determining that the real-time operating machine is offline (Schmidhuber, sections II.B, II.E – teaches determining a “sleep” mode; see also Schmidhuber, Abstract – intrinsically motivated agents or robots [real-time operating machine]); and 
in response to determining that the real-time operating machine is offline (Schmidhuber, sections II.B, II.E – teaches determining a “sleep” mode; see also Schmidhuber, Abstract – intrinsically motivated agents or robots [real-time operating machine]), triggering a slow learning mode, the slow learning mode modifying the previously determined weights of the slow-learning subsystem (Schmidhuber, section II.E – teaches implementing a learning algorithm [weight updates] for an adaptive neural network [slow learning] during a sleep mode, triggered by a controller action).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Lee with the teachings of Schmidhuber in order to improve performance through offline updating, therefore conserving resources in the field of continuous learning for real-time operating machines (Schmidhuber, Abstract – “This overview first describes theoretically optimal (but not necessarily practical) ways of implementing the basic computational principles on exploratory, intrinsically motivated agents or robots, encouraging them to provoke event sequences exhibiting previously unknown but learnable algorithmic regularities. Emphasis is put on the importance of limited computational resources for online prediction and compression.”).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Julian in view of Carpenter et al. (Fuzzy ART: Fast Stable Learning and Categorization of Analog Patterns by an Adaptive Resonance System, hereinafter referred to as “Carpenter”).

Regarding claim 14 (Currently Amended), Julian teaches all of the limitations of the method of claim 12 as noted above. However, Julian does not explicitly teach wherein the fast-learning subsystem comprises an Adaptive Resonance Theory (ART) neural network and further comprising: generating the representation of the at least one new object with the ART neural network
Carpenter teaches wherein the fast-learning subsystem comprises an Adaptive Resonance Theory (ART) neural network (Carpenter, section 2 – teaches using ART classifier for a fast learning classifier) and further comprising: 
generating the representation of the at least one new object with the ART neural network (Carpenter, section 1 – teaches that, when using an ART classifier, if classification ends by selecting a previously untrained node, then learning a new category takes place).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Julian with the teachings of Carpenter in order to carry out fast learning of stable recognition categories in an on-line setting in response to arbitrary input patterns in the field of using fast learning classifiers for object classification (Carpenter, section 2 – “Many applications of ART 1 use fast learning, whereby adaptive weights fully converge to new equilibrium values in response to each input pattern. Fast learning enables a system to adapt quickly to inputs that may occur only rarely and that may require immediate accurate performance. The ability of humans to remember many details of an exciting movie is a typical example of fast learning. It has been mathematically proved that ART 1 can carry out fast learning of stable recognition categories in an on-line setting in response to arbitrary lists of binary input patterns (Carpenter & Grossberg, 1987a). In contrast, error-based learning models like backpropagation become unstable in this type of learning environment.”).

Regarding claim 15 (Currently Amended), Julian in view of Carpenter teaches all of the limitations of the method of claim 14 as noted above. Julian further teaches consolidating a weight vector with the copy of the weight matrix used by the first real-time operating machine to reduce a memory footprint of the representation of the at least one new object (Julian, ¶0103 – teaches accumulating the weight updates and applying them to the local model; see also Julian, ¶¶0081, 0105, 0131, 0134, Fig. 9).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Julian and Carpenter for the same reasons as disclosed in claim 14 above.

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bendale et al. (Towards Open Set Deep Networks, hereinafter referred to as “Bendale”) in view of Scherreik et al. (Automatic Threshold Selection for Multi-class Open Set Recognition, hereinafter referred to as “Scherreik”).

Regarding claim 19 (Currently Amended), Bendale teaches a method of classifying an object with a neural network running on a real-time operating machine (Bendale, section 1 – teaches the recognition system in the dynamic and ever-changing real-world [real-time]) and trained to recognize objects in a plurality of categories (Bendale, section 1 – teaches OpenMax method of classifying objects in images using a neural network), the method comprising: 
presenting an object to the neural network (Bendale, section 1 – teaches providing input images to the model, see also Bendale, Fig. 1); 
determining, by the neural network, a plurality of confidence levels, each confidence level in the plurality of confidence levels representing a likelihood that the object falls into a corresponding category in the plurality of categories (Bendale, section 2.3, Algorithm 2 – teaches using the network to determine probabilities [confidence levels representing likelihood] that the object fits into a given category); 
performing a comparison of the plurality of confidence levels to a … threshold (Bendale, Algorithm 2, line 9 – teaches comparing the probability to a threshold; see also, Bendale sections 2-3) …; 
determining that the object does not fall into any of the plurality of categories based on the comparison (Bendale, Algorithm 2 – teaches selecting the maximum probability for the classes and comparing it to a threshold and rejecting the class if it is less than the threshold [If max probability is less than threshold, all probabilities of classes are below threshold]); and 
in response to determining that the object does not fall into any of the plurality of categories (Bendale, Algorithm 2 – teaches selecting the maximum probability for the classes and comparing it to a threshold and rejecting the class if it is less than the threshold [If max probability is less than threshold, all probabilities of classes are below threshold]), classifying the object as falling into a category which the neural network has not been trained to recognize (Bendale, section 2 – teaches classifying the object as unknown when below the threshold; see also Bendale, Algorithm 2).
While Bendale teaches comparing the confidence levels to a threshold, Bendale does not explicitly teach that the threshold is dynamic and based at least in part on a number of categories in the plurality of categories.
Scherreik teaches … a dynamic threshold based at least in part on a number of categories in the plurality of categories (Scherreik, section 2 – teaches dynamically setting the threshold, at least, above                         
                            
                                
                                    p
                                
                                
                                    m
                                    i
                                    n
                                
                            
                        
                     which is define as                         
                            
                                
                                    1
                                
                                
                                    m
                                
                            
                        
                     where                         
                            m
                        
                     is the number of classes [Because the probabilities of all the classes sum to 1, setting the threshold above                         
                            
                                
                                    1
                                
                                
                                    m
                                
                            
                        
                     means setting the threshold above the average of the probabilities]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Bendale with the teachings of Scherreik in order to created new classes when needed and make sure that data is truly classified in the correct category in the field of classifying data using multi-class open set recognition (Scherreik, Abstract – “Multi-class open set recognition is the problem of supervised classification with additional unknown classes encountered after a model has been trained. An open set classifier often has two core components. The first component is a base classifier which estimates the most likely class of a given example. The second component consists of open set logic which estimates if the example is truly a member of the candidate class. Such a system is operated in a feed-forward fashion. That is, a candidate label is first estimated by the base classifier, and the true membership of the example to the candidate class is estimated afterward. Previous works have developed an iterative threshold selection algorithm for rejecting examples from classes which were not present at training time. In those studies, a Platt-calibrated SVM was used as the base classifier, and the thresholds were applied to class posterior probabilities for rejection. In this work, we investigate the effectiveness of other base classifiers when paired with the threshold selection algorithm and compare their performance with the original SVM solution.”).

Regarding claim 20 (Original), Bendale in view of Scherreik teaches all of the limitations of the method of claim 19 as noted above. Bendale further teaches wherein performing the comparison comprises: 
determining that no confidence level in the plurality of confidence levels exceeds the threshold (Bendale, Algorithm 2 – teaches selecting the maximum probability for the classes and comparing it to a threshold and rejecting the class if it is less than the threshold [If max probability is less than threshold, all probabilities of classes are below threshold]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Bendale and Scherreik for the same reasons as disclosed in claim 19 above.

Regarding claim 21 (Currently Amended), Bendale in view of Scherreik teaches all of the limitations of the method of claim 19 as noted above. Scherreik further teaches setting the threshold to be greater than an average of the plurality of confidence levels to distinguish clearly winning confidence levels (Scherreik, section 2 – teaches setting the threshold, at least, above                                 
                                    
                                        
                                            p
                                        
                                        
                                            m
                                            i
                                            n
                                        
                                    
                                
                             which is define as                                 
                                    
                                        
                                            1
                                        
                                        
                                            m
                                        
                                    
                                
                             where                                 
                                    m
                                
                             is the number of classes [Because the probabilities of all the classes sum to 1, setting the threshold above                                 
                                    
                                        
                                            1
                                        
                                        
                                            m
                                        
                                    
                                
                             means setting the threshold above the average of the probabilities]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Bendale and Scherreik in order to set a threshold based on the classes because many times the ultimate number of classes, including currently unrecognized classes, is unknown (Scherreik, section 2).

Claims 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Dual-Memory Deep Learning Architectures for Lifelong Learning of Everyday Human Behaviors, hereinafter referred to as “Lee”) in view of Bendale et al. (Towards Open Set Deep Networks, hereinafter referred to as “Bendale”) and further in view of Scherreik et al. (Automatic Threshold Selection for Multi-class Open Set Recognition, hereinafter referred to as “Scherreik”).

Regarding claim 22 (Currently Amended), Lee teaches an apparatus comprising: 
a sensor to collect a data stream representing an object in an environment (Lee, section 1 – teaches continuous sensing data streams non-stationary real-world data [real-time] of edge devices, e.g., wearable cameras, personal digital assistants, autonomous humanoid robots [operating machines]); and 
at least one processor operably coupled to the sensor (Lee, section 1 – teaches continuous sensing data streams non-stationary real-world data [real-time] of edge devices, e.g., wearable cameras, personal digital assistants, autonomous humanoid robots [operating machines]), the at least one processor executing (Lee, section 1 – teaches intelligent flexible general-purpose machines such as personalized digital assistants and autonomous humanoid robots performing the DMA): 
a pre-trained deep neural network (Lee, section 2 – teaches pre-trained deep convolutional neural networks [While Lee does teaches training of new deep nets for unseen data, when the networks are processing data streams, they have been trained]), the pre-trained deep neural network including a stack of convolutional layers (Lee, section 2 – teaches pre-trained deep convolutional neural networks) to extract features of the object from the data stream and to generate a convolutional output based on the extracted features (Lee, section 2-3 – teaches deep net, which can be implemented using a CNN, extract features from data input and pass it to the classifier); and 
a one-shot learning classifier operating in real-time (Lee, sections 2-3 – teaches a classifier receiving extracted features of the input data from the CNN and classifying data using a single, or very few, input samples, e.g., softmax or SVM) to: 
determine activations across a plurality of categories of known objects in the one-shot learning classifier based on the convolutional output (Lee, section 3 – teaches classifier receiving extracted features of the input data from the CNN and determine activations to classify known objects); 
determine a distribution of the activations (Lee, section 3 – teaches determining distributions of the activations); 
However, Lee does not explicitly teach compare the distribution of the activations to a threshold based at least in part on a number of the plurality of categories and a number of category nodes of the one-shot learning classifier; in response to determining that the distribution indicates that no activation is a single winning activation, classify the object as belonging to a first category in the plurality of categories, the first category representing previously unlabeled objects; and in response to determining a winning activation based on the distribution, classify the object as belonging to a second category in the plurality of categories, the winning activation corresponding to the second category.
Bendale teaches
a pre-trained deep neural network, the pre-trained deep neural network including a stack of convolutional layers to extract features of the object from the data stream and to generate a convolutional output based on the extracted features (Bendale, section 2.3, Algorithm 2 – teaches passing an activation vector based on the feature extraction from the penultimate layer of a pre-trained Caffe based convolutional network to the OpenMax classifier); and 
a one-shot learning classifier operating in real-time (Bendale, section 2.3, Algorithm 2 – teaches passing an activation vector based on the feature extraction from the penultimate layer of a pre-trained Caffe based convolutional network to the OpenMax classifier [one-shot classifier]) to: 
determine activations across a plurality of categories of known objects in the one-shot learning classifier based on the convolutional output (Bendale, Algorithm 2 – teaches determining the activations across the categories in the OpenMax classifier where inputs to the OpenMax are responsive to the convolutional output); 
determine a distribution of the activations (Bendale, Algorithm 2 – teaches generating a distribution of the activations); 
compare the distribution of the activations to a threshold (Bendale, section 2.3, Algorithm 2 – teaches using the network to determine probabilities [confidence levels representing likelihood] that the object fits into a given category and comparing the probabilities to a threshold; see also Bendale, sections 2-3) …; 
in response to determining that the distribution indicates that no activation is a single winning activation, classify the object as belonging to a first category in the plurality of categories, the first category representing previously unlabeled objects (Bendale, Algorithm 2 – teaches classifying objects as unknown [first category] if all probabilities are less than the threshold [If no category is above the threshold, all categories are low and therefore create a flat distribution]); and 
in response to determining a winning activation based on the distribution, classify the object as belonging to a second category in the plurality of categories, the winning activation corresponding to the second category (Bendale, Algorithm 2 – teaches classifying the object to the winning category if the probability is above the threshold).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Lee with the teachings of Bendale in order to classify data into unknown categories to reduce classification error in the field of object detection using a combination of slow feature extractors and fast classifiers (Bendale, Abstract – “Deep networks have produced significant gains for various visual recognition problems, leading to high impact academic and commercial applications. Recent work in deep networks highlighted that it is easy to generate images that humans would never classify as a particular object class, yet networks classify such images high confidence as that given class – deep network are easily fooled with images humans do not consider meaningful. The closed set nature of deep networks forces them to choose from one of the known classes leading to such artifacts. Recognition in the real world is open set, i.e. the recognition system should reject unknown/unseen classes at test time. We present a methodology to adapt deep networks for open set recognition, by introducing a new model layer, OpenMax, which estimates the probability of an input being from an unknown class. A key element of estimating the unknown probability is adapting Meta-Recognition concepts to the activation patterns in the penultimate layer of the network. OpenMax allows rejection of 'fooling' and unrelated open set images presented to the system; OpenMax greatly reduces the number of obvious errors made by a deep network. We prove that the OpenMax concept provides bounded open space risk, thereby formally providing an open set recognition solution.”).
While Lee in view of Bendale teaches compare the distribution of the activations to a threshold, Lee in view of Bendale does not explicitly teach a threshold based at least in part on a number of the plurality of categories and a number of category nodes of the one-shot learning classifier.
Scherreik teaches … a threshold based at least in part on a number of the plurality of categories and a number of category nodes of the one-shot learning classifier (Scherreik, section 2 – teaches dynamically setting the threshold, at least, above                         
                            
                                
                                    p
                                
                                
                                    m
                                    i
                                    n
                                
                            
                        
                     which is define as                         
                            
                                
                                    1
                                
                                
                                    m
                                
                            
                        
                     where                         
                            m
                        
                     is the number of classes [Because the probabilities of all the classes sum to 1, setting the threshold above                         
                            
                                
                                    1
                                
                                
                                    m
                                
                            
                        
                     means setting the threshold above the average of the probabilities. A number of the plurality of categories and a number of category nodes of the one-shot classifier are interpreted as being the same.]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Lee in view of Bendale with the teachings of Scherreik in order to created new classes when needed and make sure that data is truly classified in the correct category in the field of classifying data using multi-class open set recognition (Scherreik, Abstract – “Multi-class open set recognition is the problem of supervised classification with additional unknown classes encountered after a model has been trained. An open set classifier often has two core components. The first component is a base classifier which estimates the most likely class of a given example. The second component consists of open set logic which estimates if the example is truly a member of the candidate class. Such a system is operated in a feed-forward fashion. That is, a candidate label is first estimated by the base classifier, and the true membership of the example to the candidate class is estimated afterward. Previous works have developed an iterative threshold selection algorithm for rejecting examples from classes which were not present at training time. In those studies, a Platt-calibrated SVM was used as the base classifier, and the thresholds were applied to class posterior probabilities for rejection. In this work, we investigate the effectiveness of other base classifiers when paired with the threshold selection algorithm and compare their performance with the original SVM solution.”).

Regarding claim 23 (Currently Amended), Lee in view of Bendale and further in view of Scherreik teaches all of the limitations of the apparatus of claim 22 as noted above. Lee further teaches wherein the one-shot classifier classifies the object as belonging to the first category such that a recognition mode and a learning mode of the one-shot classifier are affected (Lee, sections 2-3 – teaches adding a new feature from the previously unseen data affects both the recognition and learning of the classifier by ultimately causing the addition of a new feature deep network and that upon classifying an unknown object, fast memory [classifier] updated parameters of the shallow network immediately which affects recognition and learning of the classifier without modifying the CNN).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Lee, Bendale and Scherreik for the same reasons as disclosed in claim 22 above.

Regarding claim 24 (Previously Presented), Lee in view of Bendale and further in view of Scherreik teaches all of the limitations of the apparatus of claim 22 as noted above. Bendale further teaches wherein each of the activations is based on at least one of a dot product or a Euclidean distance (Bendale, section 3 – teaches using Euclidean and cosine distances for activation calculations).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Lee, Bendale and Scherreik in order to determine activations based on Euclidean distances because it is advantageous to use simple calculations to obtain class specific distances which return values similar to other methods when having to repeat the calculations many times (Bendale, section 3).

Regarding claim 25 (Currently Amended), Lee in view of Bendale and further in view of Scherreik teaches all of the limitations of the apparatus of claim 22 as noted above.
Bendale further teaches wherein the one-shot learning classifier is configured to determine the winning activation based on a … threshold (Bendale, section 2.3, Algorithm 2 – teaches using the network to determine probabilities [confidence levels representing likelihood] that the object fits into a given category and comparing the probabilities to a threshold; see also Bendale, sections 2-3) …
Scherreik further teaches … a dynamic threshold based at least in part on a number of categories in the plurality of categories (Scherreik, section 2 – teaches dynamically setting the threshold, at least, above                         
                            
                                
                                    p
                                
                                
                                    m
                                    i
                                    n
                                
                            
                        
                     which is define as                         
                            
                                
                                    1
                                
                                
                                    m
                                
                            
                        
                     where                         
                            m
                        
                     is the number of classes [Because the probabilities of all the classes sum to 1, setting the threshold above                         
                            
                                
                                    1
                                
                                
                                    m
                                
                            
                        
                     means setting the threshold above the average of the probabilities]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Lee, Bendale and Scherreik in order to determine activations based dynamic thresholds using category numbers because it is advantageous to classify data into unknown categories to reduce classification error and many times the ultimate number of classes, including currently unrecognized classes, is unknown (Bendale, Abstract; Scherreik, section 2).

Regarding claim 26 (Previously Presented), Lee in view of Bendale and further in view of Scherreik teaches all of the limitations of the apparatus of claim 25 as noted above. Scherreik further teaches wherein the threshold is greater than an average of the activations (Scherreik, section 2 – teaches setting the threshold, at least, above                                 
                                    
                                        
                                            p
                                        
                                        
                                            m
                                            i
                                            n
                                        
                                    
                                
                             which is define as                                 
                                    
                                        
                                            1
                                        
                                        
                                            m
                                        
                                    
                                
                             where                                 
                                    m
                                
                             is the number of classes [Because the probabilities of all the classes sum to 1, setting the threshold above                                 
                                    
                                        
                                            1
                                        
                                        
                                            m
                                        
                                    
                                
                             means setting the threshold above the average of the probabilities]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Lee, Bendale and Scherreik in order to set a threshold based on the classes because many times the ultimate number of classes, including currently unrecognized classes, is unknown (Scherreik, section 2).

Regarding claim 27 (Previously Presented), Lee in view of Bendale and further in view of Scherreik teaches all of the limitations of the apparatus of claim 26 as noted above. Scherreik further teaches wherein the threshold is based on a number of categories that the one-shot classifier has learned and a total number of the plurality of category nodes (Scherreik, section 2 – teaches setting the threshold, at least, above                                 
                                    
                                        
                                            p
                                        
                                        
                                            m
                                            i
                                            n
                                        
                                    
                                
                             which is define as                                 
                                    
                                        
                                            1
                                        
                                        
                                            m
                                        
                                    
                                
                             where                                 
                                    m
                                
                             is the number of classes and no prior knowledge or assumptions about the number of unknown classes is needed and the threshold automatically adjusts with new classes).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Lee, Bendale and Scherreik in order to set a threshold based on the classes and adjust the threshold for new classes because many times the ultimate number of classes, including currently unrecognized classes, is unknown (Scherreik, section 2).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Carpenter et al. (Fuzzy ART: Fast Stable Learning and Categorization of Analog Patterns by an Adaptive Resonance System, hereinafter referred to as “Carpenter”).

Regarding claim 29 (New), Lee teaches all of the limitations of the apparatus of claim 28 as noted above. However, Lee does not explicitly teach wherein the classifier is an Adaptive Resonance Theory (ART) classifier.
Carpenter teaches wherein the classifier is an Adaptive Resonance Theory (ART) classifier (Carpenter, section 2 – teaches using ART classifier for a fast learning classifier).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Lee with the teachings of Carpenter in order to carry out fast learning of stable recognition categories in an on-line setting in response to arbitrary input patterns in the field of using fast learning classifiers for object classification (Carpenter, section 2 – “Many applications of ART 1 use fast learning, whereby adaptive weights fully converge to new equilibrium values in response to each input pattern. Fast learning enables a system to adapt quickly to inputs that may occur only rarely and that may require immediate accurate performance. The ability of humans to remember many details of an exciting movie is a typical example of fast learning. It has been mathematically proved that ART 1 can carry out fast learning of stable recognition categories in an on-line setting in response to arbitrary lists of binary input patterns (Carpenter & Grossberg, 1987a). In contrast, error-based learning models like backpropagation become unstable in this type of learning environment.”).

Claims 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Bendale et al. (Towards Open Set Deep Networks, hereinafter referred to as “Bendale”).

Regarding claim 30 (Currently Amended), Lee teaches all of the limitations of the apparatus of claim 28 as noted above. However, Lee does not explicitly teach wherein the "Nothing I know" category prevents the classifier from erroneously classifying the previously unseen and unlabeled objects.
Bendale teaches wherein the "Nothing I know" category prevents the classifier from erroneously classifying the previously unseen and unlabeled objects (Bendale, section 2.3 – teaches that the unknown class keeps the classifier from erroneously classifying the object).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Lee with the teachings of Bendale in order to classify data into unknown categories to reduce classification error in the field of object detection using a combination of slow feature extractors and fast classifiers (Bendale, Abstract – “Deep networks have produced significant gains for various visual recognition problems, leading to high impact academic and commercial applications. Recent work in deep networks highlighted that it is easy to generate images that humans would never classify as a particular object class, yet networks classify such images high confidence as that given class – deep network are easily fooled with images humans do not consider meaningful. The closed set nature of deep networks forces them to choose from one of the known classes leading to such artifacts. Recognition in the real world is open set, i.e. the recognition system should reject unknown/unseen classes at test time. We present a methodology to adapt deep networks for open set recognition, by introducing a new model layer, OpenMax, which estimates the probability of an input being from an unknown class. A key element of estimating the unknown probability is adapting Meta-Recognition concepts to the activation patterns in the penultimate layer of the network. OpenMax allows rejection of 'fooling' and unrelated open set images presented to the system; OpenMax greatly reduces the number of obvious errors made by a deep network. We prove that the OpenMax concept provides bounded open space risk, thereby formally providing an open set recognition solution.”).

Regarding claim 31 (Currently Amended), Lee teaches all of the limitations of the apparatus of claim 28 as noted above. However, Lee does not explicitly teach wherein the classifier is configured to classify the previously unseen and unlabeled objects based on activations across a plurality of category nodes.
Bendale teaches wherein the classifier is configured to classify the previously unseen and unlabeled objects based on activations across a plurality of category nodes (Bendale, Algorithm 2 – teaches classifying objects as unknown if all probabilities are less than the threshold).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Lee with the teachings of Bendale in order to classify data into unknown categories to reduce classification error in the field of object detection using a combination of slow feature extractors and fast classifiers (Bendale, Abstract – “Deep networks have produced significant gains for various visual recognition problems, leading to high impact academic and commercial applications. Recent work in deep networks highlighted that it is easy to generate images that humans would never classify as a particular object class, yet networks classify such images high confidence as that given class – deep network are easily fooled with images humans do not consider meaningful. The closed set nature of deep networks forces them to choose from one of the known classes leading to such artifacts. Recognition in the real world is open set, i.e. the recognition system should reject unknown/unseen classes at test time. We present a methodology to adapt deep networks for open set recognition, by introducing a new model layer, OpenMax, which estimates the probability of an input being from an unknown class. A key element of estimating the unknown probability is adapting Meta-Recognition concepts to the activation patterns in the penultimate layer of the network. OpenMax allows rejection of 'fooling' and unrelated open set images presented to the system; OpenMax greatly reduces the number of obvious errors made by a deep network. We prove that the OpenMax concept provides bounded open space risk, thereby formally providing an open set recognition solution.”).

Regarding claim 32 (Currently Amended), Lee in view of Bendale teaches all of the limitations of the apparatus of claim 31 as noted above. Bendale further teaches wherein the classifier is configured to classify the previously unseen and unlabeled objects in the "Nothing I know" category if a distribution of the activations indicates that no category is a single winning category (Bendale, Algorithm 2 – teaches classifying objects as unknown if all probabilities are less than the threshold [If no category is above the threshold, all categories are low and therefore create a flat distribution]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Lee and Bendale in order to classify unknow objects based on no winning category to reduce classification error (Bendale, Abstract).

Claims 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Attari et al. (Nazr-CNN: Object Detection and Fine-Grained Classification in Crowdsources UAV Images, hereinafter referred to as “Attari”) in view of Papadopoulos et al. (We Don’t Need No Bounding Boxes: Training Object Class Detectors Using Only Human Verification, hereinafter referred to as “Papadopoulos”).

Regarding claim 33 (Currently Amended), Attari teaches a method of automating inspections based on a plurality of images acquired by a drone (Attari, sections 1, 2 – teaches automating structure inspections using images from UAVs), the method comprising: 
acquiring a subset of images in the plurality of images, the subset of images showing a structure (Attari, section 2- teaches using a set of images obtained from a UAV showing structures in a disaster assessment area); 
extracting features of the structure using a deep neural network (Attari, section 3.3 – teaching extracting features using the CNN); 
receiving an input from the user indicating whether the label is satisfactory (Attari, section 4.1 – teaches labels from two or more annotators per image are applies applied and, using a union with a majority voting scheme, a global [satisfactory] annotation is applied); and 
updating a fast-learning mode of the deep neural network based on the input from the user (Attari, section 3.4 – teaches updating the multiclass SVM [fast learner] based on the user label and the features).
While Attari teaches using user label inputs from image segments to update classifier, Attari does not explicitly teach generating a label from the features and sending the label to the user for verification.
Papadopoulos teaches 
determining a label for the structure based on the features (Papadopoulos, section 3.1 – teaches automatically generating detections of a label and a location of an object; see also Papadopoulos, section 4.1 – object class detector); 
transmitting the label to a user (Papadopoulos, section 3.1 – teaches showing the user a detection and label for verification; see also Papadopoulos, Fig. 1); 
receiving an input from the user indicating whether the label is satisfactory (Papadopoulos, section 3.1 – teaches the user giving a simple yes/no response to indicate whether the label is satisfactory or not; see also Papadopoulos, Fig. 1); and 
updating a fast learning mode of the deep neural network based on the input from the user (Papadopoulos, section 3.2 – teaches retraining the Fast R-CNN object detector based on the user input; see also Papadopoulos, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Attari with the teachings of Papadopoulos in order to improve retraining which decreases production time of high-quality models in the field of using human-in-the-loop processes to verify proper classification of an object detection model (Papadopoulos, Abstract – “Training object class detectors typically requires a large set of images in which objects are annotated by bounding boxes. However, manually drawing bounding-boxes is very time consuming. We propose a new scheme for training object detectors which only requires annotators to verify bounding-boxes produced automatically by the learning algorithm. Our scheme iterates between re-training the detector, re-localizing objects in the training images, and human verification. We use the verification signal both to improve re-training and to reduce the search space for re-localisation, which makes these steps different to what is normally done in a weakly supervised setting. Extensive experiments on PASCAL VOC 2007 show that (1) using human verification to update detectors and reduce the search space leads to the rapid production of high-quality bounding-box annotations; (2) our scheme delivers detectors performing almost as good as those trained in a fully supervised setting, without ever drawing any bounding-box; (3) as the verification task is very quick, our scheme substantially reduces total annotation time by a factor 6x-9x.”).

Regarding claim 34 (Previously Presented), Attari in view of Papadopoulos teaches all of the limitations of the method of claim 33 as noted above. Attari further teaches wherein extracting features of the structure includes extracting features based on pre-trained data (Attari, section 3 – teaches using pre-trained CNN for the feature extraction).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Attari and Papadopoulos for the same reasons as disclosed in claim 33 above.

Regarding claim 35 (Currently Amended), Attari in view of Papadopoulos teaches all of the limitations of the method of claim 34 as noted above. Attari further teaches wherein the fast-learning mode utilizes one-trial learning to learn features of the structure (Attari, section 3.4 – teaches, after training, that an unlabeled image will be passed to the network and a label will be applied [therefore learning the features] on a single pass through the network).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Attari and Papadopoulos for the same reasons as disclosed in claim 34 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at (571) 272-7796. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARSHALL L WERNER/               Examiner, Art Unit 2125                                                                                                                                                                              
	

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125